Case 1:18-cv-04310-FB-PK Document 28 Filed 08/23/19 Page 1 of 19 PageID #: 152



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
ROMEYRA RODRIGUEZ,                                               :
                                                                 :
                                     Plaintiff,                  :         REPORT AND
                                                                 :         RECOMMENDATION
                           -against-                             :
                                                                 :         18-CV-4310 (FB) (PK)
YAYO RESTAURANT CORP. (d/b/a EL                                  :
VIEJO YAYO), DESTINATION FOOD                                    :
CORP. (d/b/a EL VIEJO YAYO), and JOSE                            :
ADAMES,                                                          :
                                                                 :
                                     Defendants.                 :
---------------------------------------------------------------- X


Peggy Kuo, United States Magistrate Judge:

         Plaintiff Romeyra Rodriguez1 (“Plaintiff”) brought this action against Yayo Restaurant Corp.,

Destination Food Corp., and Jose Adames2 (collectively, “Defendants”), alleging various violations

of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., and the New York Labor Law

(“NYLL”) §§ 190 and 650 et seq. (See Compl., Dkt. 1.)

         Before the Court on referral from the Honorable Frederic Block is Plaintiff’s Motion for

Default Judgment against Defendants (“Motion”) (Dkt. 17.) For the reasons stated herein, the

undersigned respectfully recommends that the Motion be granted and damages awarded as detailed

below.

                                                 BACKGROUND

    I.        Factual Background



1 The action was brought by Plaintiff Romeyra Rodriguez individually and on behalf of other similarly
situated plaintiffs. However, Plaintiff alone moves for default judgment. (See Dkt. 17.)

2Plaintiff voluntarily dismissed Defendant El Viejo Yayo, Inc. on July 29, 2019 because it was dissolved by
proclamation of the New York Secretary of State in 2010. (Dkt. 24; 27; Electronic Order dated July 29,
2019.)
                                                            1
Case 1:18-cv-04310-FB-PK Document 28 Filed 08/23/19 Page 2 of 19 PageID #: 153



        Yayo Restaurant Corp. and Destination Food Corp. (each d/b/a El Viejo Yayo) are

corporations organized under New York state law and operate a Spanish restaurant called “El Viejo

Yayo” at 9712 101st Avenue, Ozone Park, NY 11416. (Compl. ¶¶ 23-25; Declaration of Romeyra

Rodriguez, dated December 18, 2018 (“Rodriguez Decl.”) ¶ 4, Dkt. 18-7.) Jose Adames is the

owner, officer, and/or agent of Yayo Restaurant Corp. and Destination Food Corp. (Compl. ¶ 26;

July 19, 2019 Hearing Transcript (“Tr.”) at 6:7-18, Dkt. 26.).

        Plaintiff was employed by Defendants from approximately February 28, 2018 until June 29,

2018 as a waitress, cashier, and bartender. (Compl. ¶¶ 39-40; Rodriguez Decl. ¶ 8; Tr. at 4:18-5:9.)

Plaintiff also supervised the staff. (Tr. at 8:15-17.) Plaintiff did not take vacation or sick days during

her employment at El Viejo Yayo. (Tr. at 4:24-5:7.) Plaintiff’s work involved the handling of goods,

such as food and other supplies produced outside the State of New York. (Compl. ¶ 43.)

        Throughout Plaintiff’s employment with Defendants, she regularly worked 33 hours per

week. (Tr. at 5:12-13.) Plaintiff worked from approximately 2:00 p.m. until 10:00 p.m. on

Wednesdays, 4:00 p.m. until 12:00 a.m. on Thursdays and Fridays, and 12:00 p.m. until 9:00 p.m. on

Sundays.3 (Compl. ¶ 46; Rodriguez Decl. ¶ 13; Tr. at 5:10-13; 9:4-20):

              Wednesdays                         2 PM – 10 PM                    8 hours

              Thursdays                          4 PM – 12 AM                    8 hours

              Fridays                            4 PM – 12 AM                    8 hours

              Sundays                            12 PM – 9 PM                    9 hours




3Both the Complaint and the Rodriguez Declaration contain a typographical error indicating that Plaintiff
worked from 12 a.m. until 9 p.m. on Sundays, but Plaintiff clarified during the Hearing and Inquest that she
worked from noon until 9 p.m. (See Tr. at 9:4-6.)


                                                      2
Case 1:18-cv-04310-FB-PK Document 28 Filed 08/23/19 Page 3 of 19 PageID #: 154



During “Mother’s Day week,”4 Plaintiff worked an additional three hours on Friday, an extra 12-

hour shift on Saturday, and an additional three hours on Sunday, for a total of 51 hours worked.

(Tr. at 5:14-23, 9:10-13, 12:10-11; Compl. ¶ 47; Rodriguez Decl. ¶ 14.) Plaintiff worked only 24

hours in her last week of work. (Compl. ¶¶ 20, 46; Tr. 8:20-10:8.) Throughout her employment,

including during “Mother’s Day week,” Defendants paid Plaintiff a fixed cash salary of $280 per

week. (Compl. ¶¶ 48-49; Rodriguez Decl. ¶¶ 15-16; Tr. at 6:19-7:10.) Defendants typically paid

Plaintiff on Sundays at the end of her shift.5 (Tr. at 8:20-9:9.)

            Throughout Plaintiff’s employment, Defendants did not provide Plaintiff with a written

wage notice or accurate wage statements. (Compl. ¶¶ 109, 112; Rodriguez Decl. ¶¶ 21-23; Tr. at

7:16-24, 11:9-14.)

      II.      Procedural Background

            Plaintiff filed the Complaint on July, 30 2018. (Dkt. 1.) Defendants Yayo Restaurant Corp.

and Destination Food Corp. were served on August 1, 2018. (Declaration of Michael Faillace Esq. in

Support of Plaintiff’s Motion for Default Judgment, (“Faillace Decl.”), Dkt. 18, ¶ 5; Dkt. 18-2, 18-4.)

Defendant Adames was served on August 23, 2018. (Faillace Decl. ¶ 5; Dkt. 18-5.) After no

defendant responded to the Complaint, and Plaintiff filed the proper affidavits of service (Dkts. 9-

11), Plaintiff requested and the Clerk of the Court entered a default on November 9, 2018. (Dkts.

12-14.)

            Plaintiff filed the Motion on January 3, 2019, requesting default judgment under the FLSA

and the NYLL and seeking payment of unpaid minimum and overtime wages, liquidated damages,

interest, wage notice and statement violation damages, costs, and attorneys’ fees. (Dkt. 17-19).



4   The Court takes judicial notice that Mother’s Day fell on Sunday, May 13, 2018.

5According to Plaintiff’s testimony, she would have received her final paycheck on Friday, June 29, 2018.
(Tr. at 10:1-8.)
                                                        3
Case 1:18-cv-04310-FB-PK Document 28 Filed 08/23/19 Page 4 of 19 PageID #: 155



        The undersigned held a Hearing and Inquest on the Motion on July 19, 2019, at which

Plaintiff answered questions under oath. (See Minute Entry dated July 19, 2019; Tr.)

                                             DISCUSSION

        I.        Standard for Default Judgment

        In order to grant a default judgment, a court must first ensure that Plaintiff took all the

required procedural steps in moving for default judgment, including providing proper notice to

Defendants of the Motion. Local Civ. R. 55.2(c). Although a “default judgment is ordinarily

justified where a defendant fails to respond to the complaint,” a court must nevertheless determine

whether the allegations establish liability as a matter of law. SEC v. Anticevic, No. 05-CV-6991

(KMW), 2009 WL 4250508, at *2 (S.D.N.Y. Nov. 30, 2009); see also Finkel v. Romanowicz, 577 F.3d

79, 84 (2d Cir. 2009). Even after the entry of default, “it remains for the court to consider whether

the unchallenged facts constitute a legitimate cause of action, since a party in default does not admit

mere conclusions of law.” Trs. of the Plumbers Local Union No. 1 Welfare Fund. v. Philip Gen. Constr.,

No. 05-CV-1665 (NG) (RML), 2007 WL 3124612, at *3 (E.D.N.Y. Oct. 23, 2007) (quoting In re

Wildfire Ctr., Inc., 102 B.R. 321, 325 (E.D.N.Y 1989)). In determining liability, a court accepts as true

the well-pleaded allegations of a complaint, drawing all reasonable inferences in favor of Plaintiff.

See Finkel, 577 F.3d at 84; see also Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155

(2d Cir. 1992).

        Even though “a party’s default is deemed to constitute a concession of all well-pleaded

allegations of liability, it is not considered an admission of damages.” Greyhound Exhibitgroup, 973

F.2d at 158. On a motion for default judgment, the plaintiff bears the burden of presenting proof of

damages, which may take the form of documentary evidence, detailed affidavits, or testimony at an

inquest. See Action S.A. v. Marc Rich & Co., 951 F.2d 504, 508 (2d Cir. 1991); Liberty Mut. Ins. Co. v.

Fast Lane Car Serv., Inc., 681 F. Supp. 2d 340, 346 (E.D.N.Y. 2010). The amount of damages

                                                     4
Case 1:18-cv-04310-FB-PK Document 28 Filed 08/23/19 Page 5 of 19 PageID #: 156



awarded, if any, must be ascertained “with reasonable certainty.” Credit Lyonnais Sec. (USA), Inc. v.

Alcantara, 183 F.3d 151, 155 (2d Cir. 1999); Gunawan v. Sake Sushi Rest., 897 F. Supp. 2d 76, 83-84

(E.D.N.Y. 2012). When a plaintiff claims FLSA and NYLL violations in the context of a default

judgment, “the plaintiff’s recollection and estimates of hours worked are presumed to be correct.”

Gunawan, 897 F. Supp. 2d at 83.

        II.      Jurisdiction

              A. Subject Matter Jurisdiction

        This Court has jurisdiction over the FLSA claims pursuant to 28 U.S.C. § 1331. This Court

additionally has supplemental jurisdiction over the NYLL claims pursuant to 28 U.S.C. § 1367.

              B. Personal Jurisdiction and Service

        “[A] court may not properly enter a default judgment until it has jurisdiction over the person

of the party against whom the judgment is sought, which also means that he must have been

effectively served with process.” Lopez v. Yossi’s Heimishe Bakery Inc., No. 13-CV-5050 (FB) (CLP),

2015 WL 1469619, at *4 (E.D.N.Y. Mar. 30, 2015). An individual may be served according to state

law where service is made. Fed. R. Civ. P. 4(e)(1). Likewise, a corporation may be served in the

same manner for serving an individual as prescribed by Federal Rule of Civil Procedure 4(e)(1) or by

delivering a copy of the Summons and Complaint to an officer appointed by law to receive such

service. Fed. R. Civ. P. 4(h)(1). Defendant Adames was properly served with the Summons and

Complaint in accordance with the service requirements of the New York Civil Practice Law & Rules

(“C.P.L.R.”); namely, on August 23, 2018, a co-worker of Adames of suitable age and discretion,

accepted the Summons and Complaint at the restaurant El Viejo Yayo. (Dkt. 18-5.) See C.P.L.R.

308(2) (McKinney 2019). Additionally, the Summons and Complaint were mailed to Adames at the

same address. See id. Likewise, Defendants Yayo Restaurant Corp. and Destination Food Corp.




                                                   5
Case 1:18-cv-04310-FB-PK Document 28 Filed 08/23/19 Page 6 of 19 PageID #: 157



were properly served with the Summons and Complaint through service on the Office of the

Secretary of the State of New York. See C.P.L.R. 308(3); see also N.Y. Bus. Corp. Law § 306.

          III.    Procedural Compliance

          Plaintiff filed the following documents in support of the Motion: Notice of Motion (Dkt.

17); Memorandum of Law in Support of Plaintiff’s Motion for Default Judgment (Dkt. 19);

declarations in support (Dkt. 18, 18-7); the Clerk’s Certificates of Default (Dkt. 18-6); the Complaint

(Dkt. 18-1); a proposed order (Dkt. 18-10); proof of service of the Complaint (Dkt. 18-2 – 18-5);

and proof of mailing of the Motion to the defaulting parties (Dkt. 20.) These documents are in

compliance with Local Civil Rules 7.1 and 55.2.

          IV.     Liability

          In determining liability, the Court accepts as true the well-pleaded allegations of the

Complaint, drawing all reasonable inferences in favor of Plaintiff. See Finkel, 577 F.3d at 84; see also

Greyhound Exhibitgroup, Inc., 973 F.2d at 158-59.

          A. Employment Relationship Under the FLSA

          In order to support a cause of action under the FLSA, Plaintiff must show an employment

relationship with Defendants and establish that: (1) Defendants are employers subject to the FLSA;

(2) Plaintiff is an employee within the meaning of the FLSA; and (3) the employment relationship is

not exempted from the FLSA. See Saucedo v. On the Spot Audio Corp., No. 16-CV-00451 (CBA) (CLP),

2016 WL 8376837, at *4 (E.D.N.Y. Dec. 21, 2016), R&R adopted, 2017 WL 780799 (E.D.N.Y. Feb.

28, 2017), vacated sub nom., 2018 WL 4347791 (E.D.N.Y. Jan. 23, 2018); see also 29 U.S.C. §§ 203, 213

(2019).

          The FLSA broadly describes an employer as “any [person or corporation] acting directly or

indirectly in the interest of an employer in relation to an employee,” 29 U.S.C. § 203(d), and does

not define the term “‘employer’ in the first instance.” Irizarry v. Catsimatidis, 722 F.3d 99, 103 (2d

                                                     6
Case 1:18-cv-04310-FB-PK Document 28 Filed 08/23/19 Page 7 of 19 PageID #: 158



Cir. 2013). A defendant is an FLSA employer if he or she meets the criteria for either enterprise or

individual coverage. See Saucedo, 2016 WL 8366837, at *4. The enterprise coverage test considers

whether the employer

                 has employees engaged in commerce or in the production of goods for
                 commerce, or . . . has employees handling, selling, or otherwise
                 working on goods or materials that have been moved in or produced
                 for commerce by any person; and . . . whose annual gross volume of
                 sales made or business done is not less than $500,000.

29 U.S.C. § 203(s)(1)(A)(i-ii); see also Fermin v. Las Delicias Peruanas Res. Inc., 93 F. Supp. 3d 19, 33

(E.D.N.Y. 2015).

        The individual coverage test takes into account the “employment actions of each” plaintiff

to determine whether “the employees themselves are ‘engaged in commerce.’” Saucedo, 2016 WL

8376837, at *4. “Commerce” is “trade, commerce, transportation, transmission, or communication

among the several States or between any State and any place outside thereof.” 29 U.S.C. § 203(b).

        The Complaint alleges that Defendants “had a gross annual volume of sales not less than

$500,000,” and Plaintiff further alleges that she “observed that El Viejo Yayo did a level of business

such that it had annual sales of at least $500,000.” (Compl. ¶ 35; Rodriguez Decl. ¶ 11; Tr. at 13:22-

14:20.) The Complaint further alleges that Defendants were directly engaged in interstate commerce

in that “numerous items that were used in the restaurant on a daily basis are goods produced outside

the State of New York.” (Compl. ¶ 36.) Plaintiff herself handled these goods regularly. (Compl. ¶

43; Rodriguez Decl. ¶ 10.) In the context of default, the Court may accept uncontested allegations

as true and make reasonable inferences. See e.g., Rodriguez v. Almighty Cleaning, Inc., 784 F. Supp. 2d

114, 120-121 (E.D.N.Y. 2011) (finding it logical to infer that janitorial cleaning supplies used by

residential and commercial cleaners originated outside of New York and moved in interstate

commerce); see also Fermin, 93 F. Supp. 3d at 33 (reasonable to infer that the “myriad goods necessary

to operate a Peruvian restaurant with an eat-in dining area and over $500,000 in annual sales do not

                                                      7
Case 1:18-cv-04310-FB-PK Document 28 Filed 08/23/19 Page 8 of 19 PageID #: 159



exclusively come from New York State”); see also Huerta v. Victoria Bakery, No. 10-CV-4754 (RJD)

(JO), 2012 WL 1107655, at *2 (E.D.N.Y. Mar. 30, 2012) (“inconceivable that some of the bread-

making materials used by plaintiffs did not originate out of state . . .”). The Court may reasonably

infer that the “myriad” of materials needed to operate a Spanish restaurant with a gross revenue of

at least $500,000 do not come from New York exclusively. See Fermin, 93 F. Supp. 3d at 33. It may

also infer that some of these “materials moved or were produced in interstate commerce.” Id.; see

also 29 U.S.C. § 203(b).

        Accordingly, for the purpose of this default judgment, these allegations are sufficient to

establish that El Viejo Yayo is an enterprise engaged in interstate commerce, and therefore is an

employer under the FLSA.

        In addition, a person within a company who “exercises operational control over the

employee in question” may be liable as an “employer” under the FLSA. See Irizarry, 722 F.3d at 102,

110. Courts in the Second Circuit assess operational control by applying the “economic reality” test,

which determines “whether workers are employees and [ ] whether managers or owners are

employers.” Id. at 104. The economic reality test looks at “whether the alleged employer (1) had the

power to hire and fire the employees, (2) supervised and controlled employee work schedules or

conditions of employment, (3) determined the rate and method of payment, and (4) maintained

employment records.” Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d Cir. 1984) (citation omitted);

see also Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999) (explaining that no single

Carter factor alone is dispositive, as the test encompasses the totality of the circumstances). The

“ultimate question” is whether “the worker depends upon someone else’s business for the

opportunity to render service or is in business for himself.” Saucedo, 2016 WL 8376837, at *5

(quoting Velu v. Velocity Exp., Inc., 666 F. Supp. 2d 300, 306 (E.D.N.Y. 2006)) (internal quotations

omitted).

                                                    8
Case 1:18-cv-04310-FB-PK Document 28 Filed 08/23/19 Page 9 of 19 PageID #: 160



        Plaintiff’s well-pleaded allegations establish that Defendants jointly employed Plaintiff and

shared control over her. (Compl. ¶ 29; Rodriguez Decl. ¶¶ 3-6; Tr. at 6:7-18.) Defendants hired

Plaintiff as a waitress, cashier, and bartender. (Tr. at 5:8-9.) Defendants had the power to hire and

fire Plaintiff. They also controlled the terms and conditions of her employment, and determined the

rate and method of her payment. (Compl. ¶ 34; Rodriguez Decl. ¶ 5; Tr. at 6:7-18.) These facts

support the conclusion that Defendants were Plaintiff’s employer under the FLSA. Herman, 172

F.3d at 139.

        Under the FLSA, an “employee” is “any individual employed by an employer.” 29 U.S.C. §

203(e)(1). The statute protects “employees who in any workweek [are] engaged in commerce or in

the production of goods for commerce” and those persons who are “employed in an enterprise

engaged in commerce or in the production of goods for commerce.” 29 U.S.C. § 206(a). In

addition to the well-pleaded allegations in the Complaint, Plaintiff also testified that Defendants

employed her as a waitress, cashier, and bartender. (Tr. at 5:9-10.) Plaintiff thus falls within the

FLSA’s definition of “employee.”

        Plaintiff must show that she is not exempt from the FLSA’s protections. Fermin, 93 F. Supp.

3d at 32. An employee’s “exempt status depends less on his title, and more on the actual duties

performed.” McBeth v. Gabrielli Truck Sales, Ltd., 768 F. Supp. 2d 383, 387 (E.D.N.Y. 2010). Plaintiff

does not fall within an exempted category such as “executive employee,” “creative professional,” or

“learned professional.” Fermin, 93 F. Supp. 3d at 32 (citation omitted). She was also not a “bona fide

‘professional’ . . . whose primary duties require advanced knowledge in a field of science or

learning.” Id. (citation omitted); see 29 U.S.C. § 213(a)(1). Therefore, Plaintiff is a non-exempt

employee under the FLSA.

        Plaintiff has shown that the FLSA applies here.




                                                    9
Case 1:18-cv-04310-FB-PK Document 28 Filed 08/23/19 Page 10 of 19 PageID #: 161



        B. Employment Relationship Under the NYLL

        Plaintiff must show that her employment relationship with Defendants falls within the

NYLL, which governs “any person employed for hire by an employer in any employment.” N.Y.

Lab. Law § 190 (McKinney 2019). The NYLL broadly defines an employee as “any individual

employed or permitted to work by an employer in any occupation.” N.Y. Lab. Law § 651(5). As

discussed above, Plaintiff has established that she was an employee.

        An employer is any individual or corporation “acting as employer.” N.Y. Lab. Law § 651(6).

Under the NYLL, employers are not required to “achieve a certain minimum in annual sales or

business in order to be subject to the law,” and may be held jointly and severally liable for violations.

See Saucedo, 2016 WL 8376837, at *6. The FLSA’s definition of “employer” is “nearly identical” to

that of the NYLL, and the analysis of the employment relationship under both statutes is based on

the same factors. See Mahoney v. Amekk Corp., No. 14-CV-4131 (ENV) (VMS), 2016 WL 6585810, at

*9 (E.D.N.Y. Sept. 30, 2016) (collecting cases holding that the FLSA and NYLL are interpreted

consistently with one another on the question of employer status), R&R adopted, 2016 WL 6601445

(E.D.N.Y. Nov. 7, 2016). Since Defendants are employers under the FLSA, they are also employers

under the NYLL.

        Plaintiff has shown that the NYLL applies.

        C. Plaintiff’s Claims and Damages

        Plaintiff seeks compensation for unpaid minimum and overtime wages, statutory violations

of both wage notice and statement requirements, liquidated damages, interest, and attorneys’ fees

and costs under the FLSA and NYLL. (Faillace Decl. ¶ 3; Compl. ¶¶ 39, 44, 48-51; Tr. 14:21-15:9.)

Since Defendant Adames is an owner, officer, and/or agent of Defendants Yayo Restaurant Corp.

and Destination Food Corp., he is jointly and severally liable with them for any violations under the

FLSA and NYLL. See Mahoney, 2016 WL 6585810, at *9.

                                                   10
Case 1:18-cv-04310-FB-PK Document 28 Filed 08/23/19 Page 11 of 19 PageID #: 162



                1. Minimum Wage

        Plaintiff alleges that she received a fixed weekly salary of $280. (Compl. ¶ 4; Rodriguez Decl.

¶ 16; Tr. at 6:19-7:4, 9:21-24.) As a result, when she worked 33 hours per week, she was

compensated at an hourly rate of $8.48, and when she worked 51 hours, she was paid at a rate of

$5.49 per hour. “Pursuant to the FLSA and NYLL, an employee is entitled to at least the minimum

wage for the first 40 hours worked per week. . .” Melgadejo v. S & D Fruits & Vegetables Inc., No. 12-

CIV-6852 (RA) (HBP), 2015 WL 10353140, at *8 (S.D.N.Y. Oct. 23, 2015), R&R adopted, 2016 WL

554843 (S.D.N.Y. Feb. 9, 2016). The burden is on Plaintiff to show that she “was not properly

compensated for the work performed,” but “it is the employer’s responsibility to maintain accurate

records of an employee’s hours.” Padilla v. Manlapaz, 643 F. Supp. 2d 302, 307 (E.D.N.Y. 2009)

(citing Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680 (1946)); see N.Y. Comp. Codes R. & Regs. tit.

12 § 142-2.6. When such records do not exist, a plaintiff can meet her burden “through her own

recollection.” Padilla, 643 F. Supp. 2d at 307 (citation omitted). “Plaintiff is entitled to recover the

higher of the applicable federal or state minimum wage.” Montellano-Espana v. Cooking Light Inc., No.

14-CV-1433 (SJ) (RLM), 2016 WL 4147143, at *4 (E.D.N.Y. Aug. 4, 2016).

        In the period between February 28 and June 29, 2018, the federal minimum wage was $7.25

and the New York City minimum wage for small employers of ten or fewer employees was $12.6

N.Y. Lab. Law § 652(1)(a). When Plaintiff worked 51 hours, her hourly rate of $5.49 fell below both

the federal minimum wage of $7.25 and the New York City minimum wage rate of $12. (See Dkt.




6 Plaintiff does not allege that El Viejo Yayo is a large employer, with 11 or more employees, which would be
obliged to pay a minimum wage of $13 per hour. Therefore, the undersigned considers it to be a small
employer, with 10 or fewer employees, which is required to pay a minimum wage of $12 per hour. See, e.g.,
Reyes v. Lincoln Deli Grocery Corp., No. 17-CV-2732 (KBF), 2018 WL 2722455, at *7 (S.D.N.Y. June 5, 2018),
order clarified on other grounds, 2018 WL 3105070 (S.D.N.Y. June 25, 2018).


                                                     11
Case 1:18-cv-04310-FB-PK Document 28 Filed 08/23/19 Page 12 of 19 PageID #: 163



18-8.) At all other times, Plaintiff’s hourly rate of $8.48 fell below the New York minimum wage

rate. See 29 U.S.C. §§ 206(a), 216(b); N.Y. Lab. Law § 652.

        Plaintiff is entitled to be paid the New York City minimum wage of $12 per hour. When she

worked 33 hours per week, the weekly minimum wage amount should have been $396 ($12

multiplied by 33 hours). Plaintiff worked 33 hours per week for 16 weeks, entitling her to a total of

$6,336 ($396 multiplied by 16). Plaintiff worked only 24 hours in her last week of work. For that

week, she should have earned $288 ($12 multiplied by 24 hours). For one week, Plaintiff worked 51

hours, and Defendants should have paid her $612 in minimum wage that week ($12 multiplied by 51

hours). Plaintiff thus should have earned a total of $7,236 over the course of her employment in

minimum wage. Plaintiff has been paid $280 per week for her 18 weeks of employment, or $5,040.

Accordingly, the undersigned recommends that Plaintiff be awarded $2,196 for the shortfall in

minimum wages under the NYLL.

                2. Overtime

        Plaintiff seeks overtime compensation for the one-week period in which she worked 51

hours. An employee must “be compensated at a rate of no less than one and one-half times the

regular rate of pay for any hours worked in excess of forty per week.” Nakahata v. New York-

Presbyterian Health Care Sys., Inc., 723 F.3d 192, 200 (2d Cir. 2013); see 29 U.S.C. § 207(a); N.Y. Comp.

Codes R. & Regs. tit. 12 § 142-2.2 (incorporating the FLSA definition of overtime into the NYLL).

In the Second Circuit, “a plaintiff must sufficiently allege 40 hours of work in a given workweek as

well as some uncompensated time in excess of the 40 hours,” Lundy v. Catholic Health Sys. of Long

Island, Inc., 711 F.3d 106, 114 (2d Cir. 2013), providing “sufficient detail about the length and

frequency” of unpaid work in order to support “a reasonable inference” that she “worked more than

forty hours in a given week.” Nakahata, 723 F.3d at 201; see also Fermin, 93 F. Supp. 3d at 44-45

(allegations that plaintiff worked over forty hours a week established an overtime claim). Plaintiff

                                                   12
Case 1:18-cv-04310-FB-PK Document 28 Filed 08/23/19 Page 13 of 19 PageID #: 164



sufficiently alleges that she worked 51 hours during the week of Mother’s Day, and did not receive

time-and-a-half for her overtime hours. (Compl. ¶¶ 47, 49, 51; Rodriguez Decl. ¶¶ 14-17; Tr. at

5:14-23, 6:19-7:10.) Plaintiff is therefore entitled to be paid for 11 hours of overtime pay.

        Overtime compensation is calculated based on the employee’s regular rate of pay or the

minimum wage, whichever is greater. See 29 U.S.C. § 207; 29 C.F.R. § 778.107; N.Y. Comp. Codes

R. & Regs. tit. 12 § 142-2.2. Because Plaintiff always received less than minimum wage, the New

York City minimum wage of $12 is used to calculate her overtime rate. Plaintiff’s award of $612

already includes the $12 minimum wage for all 51 hours worked that week; the amount due consists

of the overtime premium of $6 for Plaintiff’s 11 hours of overtime, totaling $66.

                3. Recordkeeping Violations under NYLL

                    a. Wage Notice

        Plaintiff alleges that Defendants failed to give her wage notices pursuant to NYLL §195(1).

(Compl. ¶¶ 58, 61; Tr. at 7:16-24, 11:1-5.) Section 195(1) requires employers to give employees a

notice stating their rate of pay, how they will be paid, and other information. Violations of § 195(1)

mandate damages of $50 per workday, for a maximum of $5,000. N.Y. Lab. Law § 198 (1-b).

Accepting the allegations in the Complaint and Plaintiff’s sworn testimony as true, Plaintiff worked

four days per week on Wednesdays, Thursdays, Fridays, and Sundays from approximately February

28, 2018 until June 29, 2018, for a total of 71 days. (Compl. ¶¶ 46; Tr. at 4:18-5:23.) Defendants

failed to give Plaintiff any wage notice, thereby violating the wage notice requirements for those 71

work days. Accordingly, the undersigned respectfully recommends that Plaintiff be awarded $3,550

for Defendant’s violation of NYLL § 195(1).

                    b. Wage Statements

        Plaintiff alleges that Defendants failed to give her wage statements pursuant to NYLL

§195(3). (Compl. ¶¶ 59, 83; Tr. at 7:13-24.) Section 195(3) requires employers to give employees “a

                                                   13
Case 1:18-cv-04310-FB-PK Document 28 Filed 08/23/19 Page 14 of 19 PageID #: 165



statement with every payment of wages,” listing information including the dates of work covered by

the payment, information identifying the employer and employee, details regarding the rate of pay

and the overtime rate of pay, and the number of hours worked. Section 195(3) mandates damages

of $250 per work day for violations, up to a maximum of $5,000. N.Y. Lab. Law § 198(1-d).

Defendants failed to give Plaintiff any wage statements, thereby violating this provision of the

NYLL for 71 work days. Accordingly, the undersigned respectfully recommends that Plaintiff be

awarded the maximum statutory damages of $5,000 for violation of NYLL § 195(3).

               4. Liquidated Damages

       Plaintiff seeks liquidated damages. Under the FLSA and the NYLL, an employee may be

entitled to recover liquidated damages equal to the amount owed for unpaid minimum wage and

overtime compensation. 29 U.S.C. § 216(b); N.Y. Lab. Law § 198(1-a). If the employer shows that

“the act or omission giving rise to such action was in good faith and that he had reasonable grounds

for believing that his act or omission was not a violation” of the FLSA or NYLL, a court may decide

not to award liquidated damages. 29 U.S.C. § 260; N.Y. Lab. Law § 198(1-a). Since Defendants

failed to respond to the Motion, no good faith exists and liquidated damages are appropriate. See

Herrera v. Tri-State Kitchen & Bath, Inc., No. 14-CV-1695 (ARR) (MDG), 2015 WL 1529653, at *12

(E.D.N.Y. Mar. 31, 2015) (defaulting defendants did not show good faith).

       The Second Circuit has interpreted the NYLL to preclude the award of double liquidated

damages under both the NYLL and FLSA. See Chowdhury v. Hamza Express Food Corp., 666 Fed.

App’x. 59, 61 (2d Cir. 2016) (summary disposition); see also Leon v. Zita Chen, No. 16-CV-480 (KAM)

(PK), 2017 WL 1184149, at *9 (E.D.N.Y. Mar. 29, 2017) (following Chowdhury); Pineda v. Frisolink,

Inc., No. 15-CV-3774 (GBD), 2017 WL 3835882, at *12 (S.D.N.Y. Aug. 29, 2017) (same). In light of

the principle that “the law providing the greatest recovery will govern,” Plaintiff may be awarded




                                                  14
Case 1:18-cv-04310-FB-PK Document 28 Filed 08/23/19 Page 15 of 19 PageID #: 166



liquidated damages pursuant to the NYLL or the FLSA. See Charvac v. M & T Project Managers of New

York, Inc., No. 12-CV-5637 (CBA) (RER), 2015 WL 5475531, at *4 (E.D.N.Y. June 17, 2015).

       Based on the recommendation above that Plaintiff be awarded $2,196 for minimum wages

and $66 for overtime, the undersigned respectfully recommends that Plaintiff be awarded $2,262 in

liquidated damages.

               5. Pre-Judgment Interest

       Plaintiff seeks pre-judgment interest. (Faillace Decl. ¶ 3, Tr. at 14:21-15:9.) Since “liquidated

damages and prejudgment interest are not functional equivalents under the NYLL, prevailing

plaintiffs may recover both for claims brought under the NYLL.” Saucedo, 2016 WL 8376837, at *16

(citation omitted). The statutory interest rate in New York for pre-judgment interest is nine percent

per annum. C.P.L.R. 5004. Courts have discretion in determining a reasonable date from which to

award pre-judgment interest, such as the “the earliest ascertainable date the cause of action existed,”

or a midway point between when the plaintiff began and ended work if damages were incurred at

various times. See Santillan v. Henao, 822 F. Supp. 2d 284, 298 (E.D.N.Y. 2011) (citing C.P.L.R.

5001(b)).

       Because Plaintiff was denied adequate wages throughout her employment, the Court will use

an intermediate date. The midpoint between February 28, 2018 and June 29, 2018 is April 20, 2018.

Pre-judgment interest on actual damages of $2,262, for minimum wage and overtime pay, at a rate of

9 percent per annum, is $0.56 per day for the 70 days from April 20, 2018 until June 29, 2018, for a

total of $39.20. Accordingly, the undersigned respectfully recommends that Plaintiff be awarded

pre-judgment interest of $39.20 plus $0.56 per day from June 30, 2018 to the date of

judgment.




                                                  15
Case 1:18-cv-04310-FB-PK Document 28 Filed 08/23/19 Page 16 of 19 PageID #: 167



                6. Post-Judgment Interest

        Plaintiff seeks post-judgment interest. (Tr. at 14:21-15:9.) Such interest “shall be allowed on

any money judgment in a civil case recovered in a district court.” 28 U.S.C. § 1961(a); see, e.g., Fermin,

93 F. Supp. 3d at 53. Post-judgment interest is governed by the federal rate as set forth in 28 U.S.C.

§ 1961. See Tacuri v. Nithun Constr. Co. No. 14-CV-2908 (CBA) (RER), 2015 WL 790060, at *12

(E.D.N.Y. Feb. 24, 2015). Accordingly, the undersigned respectfully recommends that Plaintiff be

awarded post-judgment interest, to be calculated from the date the Clerk of Court enters

judgment in this action until the date of payment, at the rate set forth in 28 U.S.C. § 1961.

            D. Attorneys’ Fees and Costs

        Plaintiff seeks reasonable attorneys’ fees, which she is entitled to recover under both the

FLSA and NYLL. See 29 U.S.C. § 216(b); N.Y. Lab. Law § 663(1). District courts have broad

discretion to determine the amount awarded, and the party requesting fees must submit

documentation to support its claims. Mahoney, 2016 WL 6585810, at *18. Courts calculate

appropriate attorneys’ fees by multiplying the number of hours reasonably spent by counsel on the

matter by a reasonable hourly rate. Saucedo, 2016 WL 8376837, at *17. This “lodestar method” may

be adjusted based on the circumstances of the case. Id.

        A reasonable hourly rate is the rate a “reasonable client would be willing to pay.” Id. The

Second Circuit and various district courts have identified case-specific variables relevant in setting a

reasonable hourly rate, considering whether the rates requested are proportional to fees awarded to

other attorneys performing similar services with comparable skill, expertise and reputation. Arbor

Hill Concerned Citizens Neighborhood Ass’n v. Cty. Of Albany, 522 F.3d 182, 190 (2d Cir. 2008); Mahoney,

2016 WL 6585810, at *19. In recent years, decisions in this District have determined reasonable

hourly rates in FLSA cases at “approximately $300-$450 for partners, $200-$325 for senior

associates, $100-$200 for junior associates, and $60-80 for legal support staff.” Mahoney, 2016 WL

                                                   16
Case 1:18-cv-04310-FB-PK Document 28 Filed 08/23/19 Page 17 of 19 PageID #: 168



6585810, at *19 (quoting Carrasco-Flores v. Comprehensive Health Care & Rehab. Servs., LLC, No. 12-CV-

5737 (ILG) (JMA), 2014 WL 4954629, at *9 (E.D.N.Y. Oct. 2, 2014)).

        Plaintiff requests hourly rates of $450 for Michael Faillace and $375 for Jesse Barton.

(Faillace Decl. ¶ 14.) Faillace is a Managing Member of Michael Faillace & Associates, P.C, with 36

years of experience; he has taught employment discrimination as an Adjunct Professor at Fordham

University School of Law since 1992 and at Seton Hall University Law School for three years. (Id. ¶

15.) He speaks and writes on employment law nationally. (Id.) Barton is an attorney at Michael

Faillace & Associates, P.C., and graduated from Fordham University School of Law in 2012. (Id.)

The undersigned finds the requested rate for Faillace appropriate and the requested rate for Barton

excessive and recommends an hourly rate of $450 for Faillace and $325 for Barton.

        In determining a reasonable number of hours, district courts should “exclude excessive,

redundant or otherwise unnecessary hours.” Quarantino v. Tiffany & Co., 166 F.3d 422, 425 (2d Cir.

1999). Plaintiff’s counsel billed a total of 7.40 hours: three attributed to Faillace and 4.4 to Barton.

(See Dkt. 18-9.) Their time records show a reasonable amount of time expended on each task.

        The undersigned finds these hours reasonable, affording Plaintiff attorneys’ fees of $1,350

($450 multiplied by three hours) for Attorney Faillace and $1,430 ($325 multiplied by 4.4 hours) for

Attorney Barton, totaling $2,780. Accordingly, the undersigned respectfully recommends that

Plaintiff be awarded $2,780 in attorneys’ fees.

        Plaintiff is also entitled to recover reasonable costs under the FLSA and NYLL. See 29

U.S.C. § 216(b); N.Y. Lab. Law § 663(1); Perez v. Queens Boro Yang Cleaner, Inc., No. 14-CV-7310 (SJ)

(JO), 2016 WL 1359218, at *8 (E.D.N.Y. Mar. 17, 2016), R&R adopted, 2016 WL 1337310 (E.D.N.Y.

Apr. 5, 2016). Plaintiff requests costs of $657, comprised of a $400 court filing fee and $257 in

process server fees. (See Dkt. 18-9; Tr. at 16:4-10.) The Court finds the costs reasonable.

        Plaintiff is entitled to $2,780 in attorneys’ fees and $657 in costs.

                                                   17
Case 1:18-cv-04310-FB-PK Document 28 Filed 08/23/19 Page 18 of 19 PageID #: 169



                                              CONCLUSION

           Based on the foregoing, the undersigned respectfully recommends that default judgment be

entered against Defendants, finding them liable for violations under the FLSA and NYLL, and

Plaintiff be awarded damages in the total sum of $16,445, plus pre- and post-judgment interest,

comprised of:

   (i)        $2,196 in unpaid minimum wages;

   (ii)       $66 in unpaid overtime compensation;

   (iii)      $3,550 in statutory damages for the NYLL wage notice claim;

   (iv)       $5,000 in statutory damages for the NYLL wage statement claim;

   (v)        $2,262 in liquidated damages;

   (vi)       $39.20 in pre-judgment damages, plus $0.56 per day from June 30, 2018 to the date of

              judgment;

   (vii)      $2,780 in attorneys’ fees

   (viii)     $657 in costs; and

   (ix)       Post-judgment interest as provided in 28 U.S.C. § 1961, to run from the date of

              judgment until judgment is satisfied.

           Plaintiff is directed to serve this Report and Recommendation on Defendants forthwith and

file proof of service in the docket by August 30, 2019.




                                                      18
Case 1:18-cv-04310-FB-PK Document 28 Filed 08/23/19 Page 19 of 19 PageID #: 170



         Any objection to this Report must be filed in writing with the Clerk of Court within fourteen

(14) days of service. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Failure to timely file any just

objection waives the right to further judicial review of this Report and Recommendation. Caidor v.

Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008).

                                                SO ORDERED:


                                                   Peggy Kuo
                                                PEGGY KUO
                                                United States Magistrate Judge

Dated:    Brooklyn, New York
          August 23, 2019




                                                   19
